DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexey Saprigin on 01/19/2022.
The application has been amended as follows: 
IN CLAIMS
1. (Amended) An integrated three-dimensional display, comprising: 
a recording surface on which information for reconstructing a hologram is recorded, 
wherein the recording surface includes 
a calculated element region in which phase components of light from light converging points of a holographic reconstructed image are calculated, the calculated element region being defined by one-to-one correspondence to the light converging points, and 
a phase angle recorded area for recording a phase angle calculated based on the phase components, the phase angle recorded area includes a plurality of monochromatic regions having , 
 wherein the phase angle is calculated as φ according to the following formula:
[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    255
    772
    media_image1.png
    Greyscale

where (kx, ky) are coordinates of a pixel that constitutes the monochromatic regions, W (kx, ky) represents the phase components of the coordinates (kx, ky), n is an index of the light converging points Sn (n = 0 to Nmax), amp is an amplitude of light at the light converging points, i is an imaginary number, λ is a wavelength of light in reconstruction of the reconstructed image, On (x, y, z) represents coordinates of the light converging points, and Xmin, Xmax, Ymin, and Ymax are coordinates indicating a range of the calculated element region defined for the respective light converging points.

2. The integrated three-dimensional display of claim 1, wherein two-dimensional information is provided on the recording surface to overlap at least part of the reconstructed image in a depth direction of the recording surface.

3. The integrated three-dimensional display of claim 2, wherein the two-dimensional information is provided on the recording surface and does not cover an entire surface of the phase angle recorded area.

4. The integrated three-dimensional display of claim 2, wherein at least one of the reconstructed image and the two-dimensional information includes personal identification information.

5. The integrated three-dimensional display of claim 2, wherein at least one of a shape of the monochromatic regions on the recording surface, a shape of the two-dimensional information, and a shape of the reconstructed image represents a character or a mark.

6. The integrated three-dimensional display of claim 2, wherein at least one of a shape of the monochromatic regions on the recording surface, a shape of the two-dimensional information, and a shape of the reconstructed image represents a machine-readable code.

7. The integrated three-dimensional display of claim 1, wherein the recording surface further includes a phase angle non-recorded area that does not record a phase angle, and the phase angle non-recorded area in the calculated element region has a mirror surface.

8. The integrated three-dimensional display of claim 1, wherein the recording surface further includes a phase angle non-recorded area that does not record the phase angle, and 

9. The integrated three-dimensional display of claim 8, wherein the information other than the phase angle is information including at least one of scattering, reflection, and diffraction of light.

10. (Canceled) 

11. The integrated three-dimensional display of claim 1, wherein a number of types of the monochromatic regions corresponds to a number of colors required to reconstruct the hologram, a color of reflected light reflected from the monochromatic regions is one of the colors required to reconstruct the hologram, a depth of the recess structures in each of the monochromatic regions is determined depending on the color of reflected light, and the determined depth of the recess structures is recorded in the monochromatic regions in the overlap area instead of the phase angle being recorded in the overlap area.

12. The integrated three-dimensional display of claim 1, wherein a void is embedded in the overlap area instead of the phase angle being recorded in the overlap area, the void having a void size modulated according to the phase angle.

13. The integrated three-dimensional display of claim 1, comprising a plurality of the calculated element regions, wherein, among the plurality of calculated element regions, the 

14. The integrated three-dimensional display of claim 1, wherein the recording surface includes a metallic reflective layer.

15. The integrated three-dimensional display of claim 1, wherein the integrated three-dimensional display is attached to an object.

16. The integrated three-dimensional display of claim 1, wherein a distance between the recording surface and each of the light converging points is in a range of 0.5 (mm) or more and 50 (mm) or less, and the integrated three-dimensional display is designed to be observed in an angular range of 0 (0) or more and 70 (0) or less relative to a direction normal to the recording surface.

17. A method of recording identification information comprising demetallizing the metallic reflective layer corresponding to identification information to thereby record the identification information on the integrated three-dimensional display of claim 14.

18. The method of recording identification information of claim 17, wherein the identification information is a machine-readable code, and the demetallizing includes demetallizing 30 (%) or more and 70 (%) or less of a metal of a portion of the metallic reflective 

19. A method of recording identification information comprising: providing a print layer on the recording surface; and recording identification information on the print layer to thereby record the identification information on the integrated three-dimensional display of claim 1.


Allowable Subject Matter
Claims 1-9 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Goulanian et al. (US 20050122549 A1) teach an apparatus providing movements of point sources comprises conventional equipment for producing object and reference beams of laser light.
Goulanian et al. do not teach an integrated three-dimensional display, comprising: a recording surface on which information for reconstructing a hologram is recorded, wherein the recording surface includes a calculated element region in which phase components of light from light converging points of a holographic reconstructed image are calculated, the calculated element region being defined by one-to-one correspondence to the light converging points, and a phase angle recorded area for recording a phase angle calculated based on the phase components, the phase angle recorded area includes a plurality of monochromatic regions having a uneven structure surface in which protrusion structures and recess structures are alternately arranged at a pitch that is an integral multiple of a predetermined resolution, the phase angle is recorded in an 
 wherein the phase angle is calculated as φ according to the following formula:

    PNG
    media_image1.png
    255
    772
    media_image1.png
    Greyscale

where (kx, ky) are coordinates of a pixel that constitutes the monochromatic regions, W (kx, ky) represents the phase components of the coordinates (kx, ky), n is an index of the light converging points Sn (n = 0 to Nmax), amp is an amplitude of light at the light converging points, i is an imaginary number, λ is a wavelength of light in reconstruction of the reconstructed image, On (x, y, z) represents coordinates of the light converging points, and Xmin, Xmax, Ymin, and Ymax are coordinates indicating a range of the calculated element region defined for the respective light converging points.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425